Citation Nr: 1710126	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-11 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

These matters were initially before the Board in June 2010 when entitlement to service connection for a cervical spine disability and entitlement to service connection for a low back disability were reopened and remanded on the merits.  The claims were again before the Board in June 2014, November 2015 and June 2016, when they were remanded for further evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with the June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and in June 2015, he testified at a hearing before the undersigned VLJ.  Transcripts of both hearings are of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the June 2016 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in June 2016, the Board recognized that, in January 2016, the Veteran submitted VA Form 21-4142 (General Release For Medical Provider Information to the VA), on which he indicated that he had been treated at the VA Medical Center (VAMC) in Dallas, Texas from January 1980 to June 1988 and at the VAMCs in Cheyenne, Wyoming and Denver, Colorado from June 1988 to the present.  Thus, the Board directed that these records be attempted to be obtained and that the Veteran be notified of any inability to obtain the requested documents.  The June 2016 Board remand noted that the earliest VA treatment records of records were from the VAMC in Cheyenne dated in January 1997.

Pursuant to the June 2016 Board remand, records from the VAMC in Denver, dated from November 1999 to November 2014, and from the VAMC in Cheyenne, dated from January 2016 to July 2016, were obtained.  While the record reflects attempts were made to obtain additional records as indicated in the June 2016 Board remand, the Veteran was only notified, in December 2016 correspondence, that attempts to obtain records from the VAMC in Cheyenne yielded a negative response.  However, the Veteran was not notified records from the VAMC in Dallas or records from the VAMC in Denver, dated from June 1988 to November 1999, were not obtained.  Thus, additional remand is necessary to ensure any and all VA treatment records, to include from the VAMC in Dallas, from January 1980 to June 1988, from the VAMC in Denver, from June 1988 to November 1999, and from the VAMC in Cheyenne, from June 1988 to January 1997, as well as updated VA treatment records, since July 2016, should be obtained and associated with the claims file.  The Veteran must be notified of any inability to obtain the requested records.  See 38 U.S.C.A. §§ 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159 (c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Additionally, with respect to the claims for service connection for a cervical spine disability and a low back disability, a VA opinion was most recently obtained in December 2015.  Upon review, the Board finds the December 2015 VA opinion is inadequate for purposes of determining service connection.  The December 2015 examiner only addressed degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  However, the December 2015 VA opinions, considered in combination with the August 2010 VA opinions, do not address all diagnoses of record.  Specifically, a May 2005 VA treatment record provided an impression of cervical discs and spurs.  November 2008 VA imaging noted, in part, that besides multilevel spondylosis, the Veteran had minimal leftward curvature of the spine with the apex at L3.  A November 2008 VA treatment record, in part, provided an assessment of lumbar spinous muscle spasms.  A June 2009 VA treatment record provided an impression of discogenic degenerative changes in the mid-cervical spine, most prominent at C5-6 and C7-T1, and noted that at each level there were posterior vertebral osteophytes. 

A June 2010 VA treatment record also found there was likely an element of myofascial pain with respect to the Veteran's back, as well as some lumbar degenerative disease including facet disease, as his pain was worse with twisting.  The same June 2010 VA treatment record also found the Veteran's neck pain was likely a combination of degenerative changes and myofascial pain.  An October 2010 VA treatment record provided a diagnosis of lumbar spondylosis with facet arthropathy.  A January 2012 VA treatment provided an assessment, in part, of low back pain and posterior broad-based disc protrusion with ligamentum flavum and facet overgrowth.  May 2014 VA cervical imaging noted, in part, mild multilevel degenerative changes, particularly in the lower cervical vertebral column, with disc space narrowing, endplate osteophytes and facet arthropathy.  Finally, an October 2014 VA treatment record noted an impression of multilevel spinal degenerative joint disease (DJD)/chronic pain syndrome and noted radiographs were not consistent with a spondyloarthropathy.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to address all diagnoses of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure any and all of the Veteran's VA treatment records, to include updated VA treatment records, from VAMC in Dallas, Texas from January 1980 to June 1988, the VAMC in Denver from June 1988 to November 1999, and the VAMC in Cheyenne from June 1988 to January 1997, and since July 2016, have been obtained and associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents, to include specific to each VAMC referenced above.

2.  Request a VA addendum opinion from the examiner who provided the December 2015 medical opinion.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination and properly notified of such.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back and/or neck disabilities shown currently, proximate to, or during the pendency of the appeal (to include cervical spurs, multi-level spondylosis, minimal leftward curvature of the spine with the apex at L3, lumbar spinous muscle spasms, osteophytes, myofascial pain with respect to the Veteran's back and neck, facet arthropathy, facet overgrowth, and DJD/chronic pain syndrome), other than degenerative disc disease, was present in service, was caused by service, or is otherwise etiologically related to service.  Rationale must be provided for each opinion proffered.

In rendering the requested rationale, if the Veteran is found not to have any such condition (for example the condition resolved or the diagnosis was made erroneously), the examiner should provide an explanation for such conclusion. The examiner must discuss consideration given to the Veteran's contention that muscular tension in his neck and back has continued since service and has caused cervical spine and low back disabilities diagnosed currently, proximate to, or during the pendency of the appeal.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






